                           UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO

UNITED STATES OF AMERICA,

              Plaintiff,                            Case No. 1:18-CR-059-BLW

       v.                                           MEMORANDUM DECISION AND
                                                    ORDER
JESUS JAVIER MALAGON,

              Defendant.



                                    INTRODUCTION

       The Court has before it a motion to suppress filed by the defendant. The Court

held an evidentiary hearing on January 17, 2019, hearing testimony from Chief of Police

Austin Smith and the defendant. At the conclusion of the testimony and argument by

counsel, the Court denied the motion from the bench. This decision is intended to

supplement that analysis from the bench.

                            LITIGATION BACKGROUND

       The defendant has been indicted on gun and drug charges. The guns and drugs

were found in his car following a traffic stop. He alleges that the traffic stop was

improper and that the guns and drugs must be suppressed.

       On January 30, 2018, about an hour after midnight, Chief Smith conducted a

traffic stop of a Ford Fusion driven by the defendant. Chief Smith testified that his radar

showed the Fusion was driving 5 miles-per-hour over the speed limit. He also saw the


Memorandum Decision & Order – page 1
defendant using his cell phone – holding it in his hand close to his face with the light

from the phone lighting up the inside of the car – and then as the Fusion passed, it

swerved into the opposing lane of traffic. While the defendant denied speeding, using his

cell phone, and swerving, the Court finds the testimony of Chief Smith to be credible.

After pulling over the Fusion, Chief Smith questioned the driver – the defendant – and

obtained his license and registration. As he was returning to his patrol car to conduct a

records check, the defendant drove away, reaching speeds of 125 miles-per-hour. As

Chief Smith pursued, the defendant eventually ran off the road and crashed.

       The defendant was transported to a hospital and the Fusion was towed to a police

lot. After obtaining a search warrant to search the Fusion, the officers found the drugs

and firearms that form the basis for the indictment in this case. The defendant asks the

Court to suppress the drugs and guns claiming the traffic stop was illegal, rendering the

fruits of any search inadmissible.

                                        ANALYSIS

       The Court will deny the motion to suppress on two grounds. First, Chief Smith

did have probable cause or a reasonable articulable suspicion to make the traffic stop

because the defendant was speeding, using his cell phone, and swerving into the opposing

lane of traffic. But even if the stop was illegal, the defendant’s fleeing and the

subsequent high-speed chase dissipates any taint that might have resulted from that stop.

       The latter conclusion is dictated by U.S. v. Garcia, 516 F.2d 318 (9th Cir.1975).

There, the defendant was ordered to stop at a checkpoint operated by the United States

Border Patrol. Id. at 319. The defendant complied momentarily and then sped off. The

Memorandum Decision & Order – page 2
officers gave chase, stopped the defendant, and found controlled substances in his

vehicle. Id. The defendant argued that because the initial stop at the checkpoint was

illegal, the seized evidence must be suppressed as fruit of the poisonous tree. The Circuit

assumed that the initial stop was illegal but held that “the flight and high-speed chase

clearly supplied probable cause to arrest [the driver] and then to search his car.” Id. at

320. This holding was based on the principle that “where the illegal conduct of the police

is only a necessary condition leading up to the suspect’s act, no taint attaches to [the

police officer’s] conduct . . . .” Id. at 319. The Circuit noted that the “flight was the

voluntary conduct of [the defendant].” Id.

       Applying Garcia here, the defendant’s fleeing and high-speed chase dissipated

whatever taint was created by the traffic stop and gave Chief Smith probable cause to

arrest the defendant, obtain a search warrant and search his car. The motion to suppress

is denied.

                                          ORDER

       In accordance with the Memorandum Decision set forth above,

       NOW THEREFORE IT IS HEREBY ORDERED, that the motion to suppress

(docket no. 33) is DENIED.




Memorandum Decision & Order – page 3
                                       DATED: January 18, 2019


                                       _________________________
                                       B. Lynn Winmill
                                       United States District Judge




Memorandum Decision & Order – page 4
